EXHIBIT 10.1



 

SECOND AMENDMENT TO THE

PIONEER NATURAL RESOURCES COMPANY

2006 LONG TERM INCENTIVE PLAN

 

THIS SECOND AMENDMENT (the “Amendment”) to the Pioneer Natural Resources Company
2006 Long Term Incentive Plan, as amended from time to time (the “Plan”), is
effective May 28, 2009 (the “Effective Date”), and is made by Pioneer Natural
Resources Company (the “Company”).

W I T N E S S E T H:

 

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and
service providers of the Company;

WHEREAS, Section 10(c) of the Plan provides that the Company’s board of
directors (the “Board”) may amend the Plan in certain circumstances without the
approval of stockholders; and

WHEREAS, the Board has determined that it is desirable to amend the Plan in the
manner contemplated hereby.

NOW, THEREFORE, the Plan shall be amended as of the Effective Date as set forth
below.

 

1.    Section 7(b) of the Plan is hereby deleted and replaced in its entirety
with the following:

 

(b)       Stand-Alone, Additional, Tandem and Substitute Awards. Awards granted
under this Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any Subsidiary or
any business entity to be acquired by the Company or a Subsidiary, or any other
right of a Participant to receive payment from the Company or any Subsidiary.
Such additional, tandem and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of a new Award. Notwithstanding the foregoing but subject to Section 9
of the Plan, without the approval of stockholders, the Committee will not (i)
exchange or substitute previously granted Options or Stock Appreciation Rights
in a transaction that constitutes a “repricing” as such term is used in Section
303A.08 of the Listed Company Manual of the New York Stock Exchange, as amended
from time to time or (ii) cause the Company to offer to purchase or exchange for
cash Options or Stock Appreciation Rights if, at the time of such offer, the
Fair Market Value of a share of Stock is less than the Exercise Price of such
Options or Stock Appreciation Rights. Awards under the

 

--------------------------------------------------------------------------------

Plan may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Subsidiary, in which the
value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Restricted Stock Units or Restricted Stock), or in
which the exercise price, grant price or purchase price of the Award in the
nature of a right that may be exercised is equal to the Fair Market Value of the
underlying Stock minus the value of the cash compensation surrendered (for
example, Options granted with an exercise price “discounted” by the amount of
the cash compensation surrendered).

 

2.

Except as set forth above, the Plan shall continue to read in its current state.

 

 

IN WITNESS WHEREOF, the Company has caused the execution of this Amendment by
its duly authorized officer, effective as of the Effective Date.

 

PIONEER NATURAL RESOURCES COMPANY

 

 

 

By:

/s/ Larry N. Paulsen

 

 

Larry N. Paulsen,

 

 

Vice President, Administration and Risk
Management

 

 

 

 

Date:

May 28, 2009

 

 

 

 

 